Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein a portion of the encapsulant is interposed between a portion of the passivation structure which is over the contact pad and the via portion of the conductive pattern”, as recited in claim 32.
Claims 1-2, 4, 6-14, and 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claim is the inclusion of the limitation “wherein a portion of the encapsulant is interposed between the first portion of the passivation layer and the first via” as recited in independent claim 1, in all of the claims which is not found in the prior art references.

	The primary reason for the allowance of the claim is the inclusion of the limitation “wherein a portion of the encapsulant is interposed between a portion of the passivation layer which is over the electrical pad and the first conductive pattern” as recited in independent claim 9, in all of the claims which is not found in the prior art references.
Claims 10-14 and 30 are allowed for the same reasons as claim 9, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21- 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (U.S. 2011/0121445 A1, hereinafter refer to Mori) in view of Chi et al. (U.S. 2011/0215450 A1, hereinafter refer to Chi) and Lin et al. (U.S. 2014/0091482 Al, hereinafter refer to Lin). 
Regarding Claim 21: Morri discloses a method (see Morri, Figs.11-12 as shown below and ¶ [0002]) comprising:

    PNG
    media_image1.png
    188
    662
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    243
    652
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    253
    710
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    192
    663
    media_image4.png
    Greyscale

placing a die (13) on an uppermost surface of a carrier substrate (25) by a pick and place tool (see Mori, Fig.11 as shown above), 
laterally encapsulating a die (13) with an encapsulant (15), the encapsulant (15) extending over a top surface of the die (13) (see Mori, Fig.11 as shown above, ¶ [0131], ¶ [0133], and ¶ [0152]);
photo-patterning the encapsulant (15) without using a separate photo resist mask, to form a second opening (16) through the encapsulant (15) to the contact pad (14) of the die (13), the second opening (16) having tapered sidewalls, the second opening aligned over the die (13) (see Mori, Fig.11 as shown above, ¶ [0131], ¶ [0133], and ¶ [0152]); 
curing (note: photolitography patterning process necessarly requires curing the photoresist layer) the encapsulant (15) (see Mori, Fig.11 as shown above, ¶ [0131], ¶ [0133], and ¶ [0152]);  
depositing a first conductive pattern (17) over the encapsulant (15) and in the second opening (16), the first conductive pattern (17) electrically coupled to the contact pad (14), wherein a via portion of the first conductive pattern (17) in the second opening (16) lines the second opening (16) (see Mori, Fig.11 as shown above, ¶ [0131], ¶ [0133], and ¶ [0152]- ¶ [0153]),
18) over the first conductive pattern (17) (see Mori, Fig.11 as shown above, ¶ [0131], ¶ [0133], and ¶ [0152]- ¶ [0154]);
exposing the first dielectric layer (18) to a second light pattern (note: Mori, teaches the insulation layer (15), the insulation layer (18) and a insulation layer C (21) are formed of a photo-sensitive and steps of forming the insulation layers, interconnects and vias are repeated a number of times corresponding to the desired number of the layers. Small diameter vias of miniscule interconnects formed by a photo-via using ultraviolet light irradiation. The above teachings of Mori shows that forming the second via 19 necessary requires exposing the first dielectric layer 18 to light and developing the first dielectric layer/ photoresist layer 18), the second light pattern corresponding to portions of the first dielectric layer (18) which are to be removed in a subsequent developing process (see Mori, Fig.11 as shown above, ¶ [0131], ¶ [0133], and ¶ [0152]- ¶ [0154]);
developing the first dielectric layer (18) to form a third opening (19) through the first dielectric layer (18), the third opening (19) exposing a portion of the first conductive pattern (17) (see Mori, Figs.11-12 as shown above, ¶ [0131], ¶ [0133], and ¶ [0152]- ¶ [0154]); and 
detaching the carrier substrate (25) from the die (13) and encapsulant (15) (see Mori, Fig.12 as shown above and ¶ [0156]- ¶ [0157]).
Mori is silent upon explicitly disclosing wherein the first dielectric layer extending into the second opening between sidewalls of the via portion of the first conductive pattern, a vertical extent of the first dielectric layer being lower than an upper surface of the encapsulant.

For support see Chi, which teaches wherein the first dielectric layer (902) extending into the second opening (602) between sidewalls of the via portion of the first conductive pattern (126), a vertical extent of the first dielectric layer (902) being lower than an upper surface of the encapsulant (122) (see Chi, Figs.6-15, ¶ [0065]).
Therefore, it t would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Mori and Chi to enable the first dielectric layer (902) to extend into the second opening (602) between sidewalls of the via portion of the first conductive pattern (126), a vertical extent of the first dielectric layer (902) being lower than an upper surface of the encapsulant (122) as taught by Chi in order to improve reliability for the integrated circuit packaging system step of Mori to be performed according to the teachings of Chi because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed first dielectric layer (902) to extend into the second opening (602) between sidewalls of the via portion of the first conductive pattern (126) step of Mori and art recognized suitability for improving reliability for the integrated circuit packaging system has been recognized to be motivation to combine.   MPEP § 2144.07.

Before effective filing date of the claimed invention the disclosed structure were known in order to provide a structural support and physical isolation for semiconductor die.
For support see Lin, which teaches wherein the die (172/174) comprising a top metal layer (182) of an interconnect, a contact pad (184) disposed on the top metal layer (182) of the interconnect, and a passivation structure (186) disposed on the top metal layer (182) of the interconnect and extending over the contact pad (184), a first opening in the passivation structure (186) exposing a portion of the contact pad (184) from the passivation structure (186) (see Lin, Fig.6 as shown below and ¶ [0059]- ¶ [0064]).

    PNG
    media_image5.png
    159
    549
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    133
    520
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Mori, Chi, and Lin to substitute the die of the combination of Mori and Chi by the die of Lin, which comprises a top metal layer (182) of an interconnect, a contact pad (184) disposed on the top metal layer (182) of the interconnect, and a passivation structure (186) disposed on the top metal layer (182) of the interconnect and extending over the contact pad (184), a first opening in the passivation structure (186) exposing a portion of the contact pad (184) from the passivation structure (186) as taught by Lin in order to provide a structural support and physical isolation for semiconductor die (see Lin, Fig.6 as shown above and ¶ [0059]- ¶ [0064]). Note; one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. 
Regarding Claim 22: Mori as modified teaches a method as set forth in claim 21 as above. The combination of Mori, Chi, and Lin further teaches wherein the encapsulant (15) extends continuously from a side of the die (13) to over the top surface of the die (13) (see Mori, Figs.11-12 as shown above).
Regarding Claim 23: Mori as modified teaches a method as set forth in claim 21 as above. The combination of Mori, Chi, and Lin further teaches wherein depositing a second conductive pattern (20) over the first dielectric material layer (18), the second 20) electrically coupled to the contact pad (14) through the second opening (see Mori, Figs.11-12 as shown above).
Regarding Claim 24: Mori as modified teaches a method as set forth in claim 23 as above. The combination of Mori, Chi, and Lin further teaches wherein the first dielectric material layer (18) comprises a material composition different than the encapsulant (15) (see Mori, Figs.11-12 as shown above, ¶ [0131], ¶ [0133], and ¶ [0152]- ¶ [0154]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (U.S. 2011/0121445 A1, hereinafter refer to Mori), Chi et al. (U.S. 2011/0215450 A1, hereinafter refer to Chi), and Lin et al. (U.S. 2014/0091482 A1, hereinafter refer to Lin) as applied to claim 21 above, and further in view Akagawa et al. (U.S. 2004/0049912 A1, hereinafter refer to Akagawa).
Regarding Claim 25: Mori as modified teaches a method as set forth in claim 21 as above. The modification of Mori is silent upon explicitly disclosing wherein depositing the first conductive pattern comprises:
depositing a first seed layer over the encapsulant and in the second opening;
depositing a photo mask over the first seed layer;
patterning the photo mask to form pattern openings in the photo mask corresponding to the first conductive pattern;
plating a conductive material in the pattern openings to form the first conductive pattern;
removing the photo mask; and

Before effective filing date of the claimed invention the disclosed processing conditions were known in order to provide a component-embedded board fabrication method for high-precision and easy fabrication of a component-embedded board with electronic components embedded in a wiring board.
For support see Akagawa, which teaches wherein depositing the first conductive pattern (32/35) comprises:
depositing a first seed layer (32) over the encapsulant (23-1) and in the second opening (25) (see Akagawa, Figs.6c-8b, ¶ [0016], and ¶ [0072]- ¶ [0081]);
depositing a photo mask (33) over the first seed layer (32) (see Akagawa, Figs.6c-8b and ¶ [0072]- ¶ [0081]);
patterning the photo mask (33) to form pattern openings in the photo mask (33) corresponding to the first conductive pattern (32/35) (see Akagawa, Figs.6c-8b, ¶ [0016], and ¶ [0072]- ¶ [0081]);
plating a conductive material (35) in the pattern openings to form the first conductive pattern (35) (see Akagawa, Figs.6c-8b, ¶ [0016], and ¶ [0072]- ¶ [0081]);
removing the photo mask (33) (see Akagawa, Figs.6c-8b, ¶ [0016], and ¶ [0072]- ¶ [0081]); and
removing portions of the first seed layer (32) which are not covered by the plated conductive material (35) (see Akagawa, Figs.6c-8b, ¶ [0016], and ¶ [0072]- ¶ [0081]).
Therefore, it would have been within the scope of one of ordinary skill in the art at the time of the invention to combine the teachings of Mori, Chi, Lin, and Akagawa to .  
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



















/BITEW A DINKE/Primary Examiner, Art Unit 2896